DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. (US 2013/0172715 A1, hereinafter Just) in view of Burke et al., (US 2012/0271135 A1, hereinafter Burke).
Regarding claim 1, Just teaches an electrode support structure assembly (electrode support structure assembly 112, Figs. 4-7), comprising: a plug defining a longitudinal axis and configured to connect to a fluid delivery line (second element/fluid coupler 140 has fluid coupler that connects to a tubing assembly; [0050]), the plug comprising:
(i) a lumen configured to receive a fluid from the fluid delivery line, the lumen extending in an axial direction and comprising an axial distal end (lumen within element 145 along longitudinal axis “a” which delivers fluid into the cup-shaped channel of the plug; Fig. 7); and
(ii) a distal tip adjacent to the axial distal end of the lumen and comprising a first channel across the distal tip (first end portion 143 comprises a cup-shaped channel extending across a radial and axial length of the distal tip of second element 140; Fig. 6-7), wherein the distal tip is substantially rounded with a radius of curvature extending in the axial direction (first end portion 143 is rounded/curved having an increasing circumference distally with a radius of curvature extending distally in the axial direction; see annotated Fig. 7 below);

    PNG
    media_image1.png
    434
    437
    media_image1.png
    Greyscale

Annotated Figure 7 of Just

a cap disposed around and coupled to at least a portion of the plug (first element 130 may be a cap which is mated with the element 143 of plug 140; [0047], [0050]), the cap comprising:
(i) a first wall extending in the axial direction and comprising a plurality of apertures (radially extending wall 135 with plurality of slots 134); and
(ii) a second wall extending inwardly from the first wall in a radial direction (axial end 137), the first wall and the second wall defining an interior into which the distal tip of the plug is disposed (second element 140 is at least partially disposed in first element 130; [0050]); and
a plurality of support members, each support member comprising a distal portion at least partially disposed in the interior of the cap such that the cap is configured to constrain relative movement of the distal portions of the plurality of support members with respect to the cap (plurality of splines 124 are received in slots 134. Movement is constrained between positions P-1 and P2-; [0048]),
wherein the first channel of the plug and at least one of the plurality of support members are configured to direct the fluid outwardly in a radial direction after exiting the lumen of the plug (the cup-shaped channel of the fluid coupler 140 transfers fluid to electrode support structure assembly 112; [0050], Fig. 7; thus the cup-shaped channel and the support members will serve to direct the fluid radially as it passes from the proximal lumen within element 145 into the cup-shaped channel, since the fluid would move away from the longitudinal axis radially after exiting from the lumen within element 145 and moving within the cup-shaped channel; Fig. 6); and wherein the first channel is perpendicular to the longitudinal axis of the plug (Fig. 7; the cup-shaped channel is perpendicular to the longitudinal axis of the plug which is shown by the dotted line “a”) and is configured to direct fluid perpendicularly away from the longitudinal axis of the plug ([0045]-[0050], Fig. 7: as fluid exits the lumen within element 145 into the cup-shaped channel and flows in the cup-shaped channel, it moves radially away from the longitudinal axis “a” of the plug; this radial movement of the fluid causes it to be directed perpendicularly away from the longitudinal axis “a” of the plug).
Just does not teach that the first channel comprises a semi- rectangular cross-sectional portion.
In an analogous device, Burke teaches an electrode support structure assembly with a distal tip comprising a first channel, wherein a first channel comprises a semi- rectangular cross-sectional portion (channel 112 has a cross-section which is semi-rectangular, as shown in Fig. 26C-26D; [0128]-[0129]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of the first channel of Just to include a semi-rectangular, as taught by Kordis, because applicant has not disclosed that having a semi-rectangular cross-section of the first channel solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design (Applicant’s disclosure states that one of ordinary skill in the art will appreciate that channels 90, 92 can have a number of different cross sections, such as semi-circular or semi-triangular, and each can have a different cross section; US 2017/0065227 A1, [0058]).  Absent a teaching as to the criticality of having a semi-rectangular cross-section of the first channel, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 

Regarding claim 2, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the distal portions of the plurality of support members each comprise a nose protruding in the axial direction and are configured to constrain movement thereof in the interior of the cap (shoulder 136 of splines 124 retains each spline within first element 130; [0049]).

Regarding claim 4, Just/Burke teaches the assembly of claim 2. Just further teaches wherein the noses of the distal portions of the plurality of support members correspond in shape to at least one of a tapered portion and the distal tip of the plug (distal end of splines 124 are seen conforming to the plug in position P-2--, Fig. 7).

Regarding claim 5, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plug is configured to constrain movement of the distal portions of the plurality of support members (fluid coupler 140 radially confines the plurality of splines 124; [0050]).

Regarding claim 6, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of apertures are configured to permit the fluid to exit the interior of the cap (fluid would exit through slots 134 as irrigation fluid is delivered through fluid coupler 140; [0050]).

Regarding claim 10, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plug further comprises a tapered portion proximal to the distal tip, and the tapered portion is tapered in the axial direction toward the axial distal end of the lumen (see tapered portion highlighted in Fig. 7 below).

    PNG
    media_image2.png
    637
    497
    media_image2.png
    Greyscale

Regarding claim 11, Just/Burke teaches the assembly of claim 10. Just further teaches wherein a first and second aperture of the plurality of apertures are aligned with the tapered portion of the plug in a radial direction (see Fig. 7 above).

Regarding claim 12, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of apertures are substantially aligned in the axial direction (slots 134 are aligned, see Fig. 5-6).

Regarding claim 15, Just/Burke teaches the assembly of claim 1. Just further teaches wherein the plurality of support members are substantially similar in shape and size to one another (see Fig. 4-5).

Regarding claim 21, Just/Burke teaches the assembly of claim 4. Just further teaches that the noses of the distal portions of the plurality of support members correspond in shape along substantially the entire radius of curvature of the distal tip (shoulders 136 of splines 124 correspond in shape along substantially the entire radius of curvature of the distal tip; Fig. 6-7).

Regarding claim 22, Just/Burke teaches the assembly of claim 2. Just further teaches wherein the at least one of the plurality of support members is configured to at least partially obstruct the fluid after exiting the lumen of the plug (at least one of the plurality of splines 124 is configured to at least partially obstruct the fluid after exiting the lumen of the plug; Fig. 6-7).

Regarding claim 23, Just/Burke teaches the assembly of claim 2. Just further teaches wherein the at least one of the plurality of support members traverses the axial distal end of the lumen and the first channel (at least one of the plurality of splines 124 traverses the axial distal end of the lumen and the first channel). 

Claims 3, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Burke, as applied to claims 1-2, and further in view of Kordis (US 5,893,847, hereinafter Kordis).

Regarding claim 3, Just/Burke teaches the assembly of claim 2. Just/Burke does not teach wherein the noses of the distal portions of the plurality of support members overlap along the longitudinal axis.
In an analogous device, Kordis teaches wherein the noses of the distal portions of the plurality of support members overlap along the longitudinal axis (detents 46 of spline elements 22 will overlap in the arrangement shown in Fig. 9A-B; Col 6 lines 30-45; Col 7 lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Regarding claim 13, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plurality of support members comprises: a first support member extending through a first pair of the plurality of apertures of the cap; a second support member extending through a second pair of the plurality of apertures of the cap; a third support member extending through a third pair of the plurality of apertures of the cap; and a fourth support member extending through a fourth pair of the plurality of apertures of the cap.
Kordis teaches wherein the plurality of support members comprises: a first support member extending through a first pair of the plurality of apertures of the cap; a second support member extending through a second pair of the plurality of apertures of the cap; a third support member extending through a third pair of the plurality of apertures of the cap; and a fourth support member extending through a fourth pair of the plurality of apertures of the cap (four spline elements 22 each extend through four pairs of slots 56; Fig. 10, Col 7 lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Regarding claim 14, the present combination teaches the assembly of claim 13. Kordis further teaches wherein the first pair, second pair, third pair, and fourth pair of the plurality of apertures are offset from one another in the axial direction (slots 56 are staggered longitudinally, Col 6 line 63 – Col 7 line 3; Fig. 5).

Regarding claim 16, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plurality of support members comprise a first, second, third, and fourth support member, and the distal portions of the plurality of support members comprise: a first distal portion of the first support member; a second distal portion of the second support member disposed distally of the first distal portion; a third distal portion of the third support member disposed distally of the second distal portion; and a fourth distal portion of the fourth support member disposed distally of the third distal portion.
Kordis teaches wherein the plurality of support members comprise a first, second, third, and fourth support member, and the distal portions of the plurality of support members comprise: a first distal portion of the first support member; a second distal portion of the second support member disposed distally of the first distal portion; a third distal portion of the third support member disposed distally of the second distal portion; and a fourth distal portion of the fourth support member disposed distally of the third distal portion (each support member is disposed distally of each other, see Fig. 9A-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the splines of Just/Burke to the arrangement as taught by Kordis with the motivation of minimizing the number of component parts, as suggested by Kordis (Col 7 lines 29-36).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Burke, as applied to claim, and further in view of Pappone et al. (US 2008/0249522 A1, hereinafter Pappone).

Regarding claim 7, Just/Burke teaches the assembly of claim 1. Just/Burke does not teach wherein the plug further comprises a second channel configured for directing the fluid after exiting the lumen of the plug.
In a related field of irrigated catheters, Pappone teaches wherein the plug further comprises a second channel configured for directing the fluid after exiting the lumen of the plug (multiple ducts 24 are used to direct fluid exiting main lumen 23; Fig. 4A and 6; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug of Just/Burke to include at least a second channel for directing fluid as taught by Pappone with the motivation of allowing for improved all-around irritation, as suggested by Pappone ([0046]).

Regarding claim 8, the present combination teaches the assembly of claim 7. Pappone further teaches wherein the first and second channels extend across the distal tip of the plug and the longitudinal axis and are perpendicular to the longitudinal axis (see duct 24, Fig. 6). 
Pappone does not explicitly teach wherein the second channel is perpendicular to the first channel. However, Pappone does teach that irrigation ducts 24 should be radially spaced evenly about the catheter. Pappone further suggests that the number of ducts may be modified depending on the intended use of the catheter. Thus, if four ducts were desired this would result in two perpendicular channels when remaining consistent with Pappone’s teaching of even radial spacing. Therefore, a second channel perpendicular to the first channel would have been obvious to one of ordinary skill in the art. 

Regarding claim 9, the present combination teaches the assembly of claim 7. Pappone further teaches wherein the first channel and the second channel are distal of the axial distal end of the lumen (duct 24 is at the distal end of main lumen 23; Fig. 6).
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Just/Burke combination fails to teach the newly amended limitation “wherein the distal tip is substantially rounded with a radius of curvature extending in the axial direction” in claim 1, Examiner respectfully disagrees. Just teaches that first end portion 143 (distal tip) is rounded/curved having an increasing circumference distally with a radius of curvature extending distally in the axial direction; see annotated Fig. 7 below. In fact, the annotated Figure 7 provided by Applicant in the Remarks filed 07/20/2022 show arrows following the radius of curvature extending distally in the axial direction. Therefore, Examiner maintains that the rejections using the Just/Burke combination remains tenable.

    PNG
    media_image1.png
    434
    437
    media_image1.png
    Greyscale

Annotated Figure 7 of Just
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794